Citation Nr: 1501104	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee meniscectomy with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks a disability rating in excess of 20 percent for a right knee meniscectomy with degenerative joint disease, a disability rating in excess of 10 percent for left knee instability, and a disability rating in excess of 10 percent for left knee degenerative joint disease.

The Veteran's most recent VA examination assessing the degree of severity of his bilateral knee disabilities was in October 2010, over four years ago.  In a May 2014 Appellant's Brief, the Veteran's representative alleged that the Veteran's knee disabilities had since worsened.  As such, it appears that the report of the October 2010 VA examination does not represent the current severity of the Veteran's knee disabilities.  The Veteran's representative has requested that the Board remand the case to obtain an examination adequately evaluating the Veteran's current disabilities, and the Board agrees that a new VA examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his right knee meniscectomy with degenerative joint disease, his left knee instability, and his left knee degenerative joint disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



